COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-10-00280-CR


ZACHERY HALSELL                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                     ----------

      Without agreeing with the State on the precise term of his punishment,

appellant Zachery Halsell pled guilty to violating a civil commitment order.2

Specifically, appellant pled guilty to count two of his indictment, which alleged

that he was under civil commitment as a sexually violent predator and violated

the commitment by engaging in anonymous and casual sex. In exchange, the

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. § 841.085(a) (Vernon 2010).
State waived all of the indictment’s other paragraphs except for a deadly weapon

notice (to which appellant pled not true) and a habitual offender notice (to which

he pled true).

      After receiving evidence from the parties, the trial court convicted appellant

and found that the deadly weapon notice (which was based on the transmission

of HIV-infected bodily fluid) and habitual offender notice (which was based on

appellant’s previous felony convictions) were true.        The trial court sentenced

appellant to forty-five years’ confinement. Appellant filed his notice of appeal.

      The trial court certified appellant’s right to appeal, originally stating that this

was not a plea-bargained case.           Appellant’s appointed appellate counsel,

however, filed a motion to abate the appeal, explaining that appellant may have

entered a plea bargain when he pled guilty in exchange for the State’s

agreement to waive other allegations in the indictment.           Appellant’s counsel

wanted the trial court to determine whether the certification of appellant’s right to

appeal should be amended. We abated the appeal, and the trial court amended

its certification to state that this case “is a plea-bargained case and the defendant

has NO right of appeal.”

      We agree with the trial court that this case was plea bargained within the

meaning of rule of appellate procedure 25.2(a)(2).             See Tex. R. App. P.

25.2(a)(2); Kennedy v. State, 297 S.W.3d 338, 342 (Tex. Crim. App. 2009);

Shankle v. State, 119 S.W.3d 808, 813–14 (Tex. Crim. App. 2003). In a case

subject to that rule, a defendant may appeal only after getting the trial court’s

                                           2
permission or on matters that were raised by written motion filed and ruled on

before trial. See Tex. R. App. P. 25.2(a)(2). Therefore, in accordance with the

trial court’s amended certification, which does not indicate that either of those two

circumstances applies here, we dismiss the appeal.           See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006); Shankle, 119 S.W.3d at 814.


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 30, 2010




                                         3